internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b04-plr-112039-02 date august re legend husband wife law firm son daughter-in-law grandchild grandchild date date trust a year year dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an allocation of the generation-skipping_transfer gst tax exemption the facts and representations submitted are as follows on date wife in consultation with law firm created trust for the benefit of son and his two children grandchildren and law firm had years of experience in trust probate and estate_planning matters law firm was not ultimately responsible for plr-112039-02 drafting the trust agreement governing trust but was at all times aware of the trust agreement wife appointed son and daughter-in-law as trustees of the trust section a of article fourth of the trust agreement provides that the trust will pay all the income of the trust to son in at least quarterly installments until termination of the trust the trustees have discretion to pay part or all of the principal to son for son’s maintenance in health and reasonable comfort section c of article fourth provides that upon the death of son the trustees will distribute principal and accrued income of the trust to whomever among wife’s descendants son shall appoint by specific reference in his will if son does not appoint by reference then the principal and accrued income shall be distributed among the descendants of son per stripes or in none survive to the descendants of wife per stirpes on date wife transferred dollar_figurea to the trust law firm advised wife to treat the dollar_figurea transferred to the trust as a gift made one-half by wife and one-half by husband and that each spouse should allocate a portion of their respective gst tax exemption to the gift on their year gift_tax_return so that the trust would be exempt from gst tax law firm prepared husband’s and wife’s gift_tax returns for year on the gift_tax returns law firm indicated that wife and husband elected to split the gift but failed to allocate wife’s and husbands’ gst tax exemption to the trust in year law firm discovered its failure to allocate w and h’s gst_exemption to trust on the year gift_tax returns by letter dated date law firm confirmed that it failed to allocate gst_exemption to the trust and accepted responsibility for the error you have requested a ruling for an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 to make allocations of husband’s and wife’s gst_exemption to the trust based on the value of the transferred assets as of date the date of the transfer to the trust sec_2513 provides that a gift made by one spouse to any person other than his spouse shall for purposes of chapter be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 provides that paragraph shall apply only if both spouses have signified their consent to the application of paragraph in the case of all such gifts made during the calendar_year by either while married to the other sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip plr-112039-02 sec_2602 provides that the amount of tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2642 provides that except for direct_skip transfers the inclusion_ratio is the excess if any of over the applicable_fraction determined for the trust from which such transfer is made sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2652 provides that for purposes of the gst tax the term transferor means in part the donor in the case of any property subject_to the gift_tax sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of chapter sec_2642 provides valuation rules for allocations of gst_exemption to gift transfers sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than plr-112039-02 months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin notice_2001_50 2001_34_irb_189 provides that taxpayers may seek an extension of time to make an allocation described in b or b or an election described in b or c under the provisions of accordingly taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore husband and wife are granted an extension of time of days from the date of this letter to make an allocation of husband’s and wife’s unused gst_exemption to the trust the allocation will be effective as of date and the gift_tax value of the transfer to the trust will be used in determining the amount of gst tax exemption to be allocated to the trust in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury plr-112039-02 statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent this allocation should be made on a supplemental form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose sincerely yours _________________________ heather maloy associate chief_counsel passthroughs and special industries enclosures copy of letter for sec_6110 purposes copy of this letter
